Citation Nr: 0800439	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  98-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from October 26, 1996.  

2.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) prior to October 26, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective in 
October 1996.  The Board Remanded the claim for an increased 
rating for PTSD in November 2000.  During the course of the 
Remand, the evaluation assigned for PTSD was increased to 70 
percent, effective October 26, 1996, and an award of TDIU was 
granted, effective that same date.  The veteran continues to 
disagree with the evaluation assigned for PTSD, and has 
perfected appeal as to the effective date of the award of 
TDIU.  

In a March 2003 statement, the veteran contended that he had 
suffered from PTSD for many years and felt that "the 
effective date" should be assigned "in relation to the 
August 1990 grant of pension."  It appears that the veteran 
may be attempting to raise a claim for an effective date 
prior to October 26, 1996, for the grant of service 
connection for PTSD.  This statement from the veteran is 
REFERRED to the RO for clarification with the veteran and any 
necessary action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In September 2000, the veteran testified at a Travel Board 
hearing.  However, the Veterans Law Judge (VLJ) who conducted 
the hearing in 2000 is no longer employed at the Board.  VA 
regulations provide that the VLJ who conducts a hearing must 
participate in the final determination of the claim.  38 
C.F.R. § 20.707 (2007).  The veteran was notified of his 
right to request another hearing before the Board, and he 
requested another hearing.  However, the veteran failed to 
appear for that hearing, which had been scheduled for August 
2007.  By regulation, if a veteran fails to appear for a 
scheduled hearing and does not timely request that the 
hearing be rescheduled, the hearing request is deemed to have 
been withdrawn.  

In November 2007, the Board notified the veteran that he was 
entitled to request another hearing, and the veteran 
responded by requesting a videoconference hearing.  The 
November 2007 notice to the veteran that he was entitled to 
request another hearing before the Board was apparently sent 
in error, because the veteran had already been afforded his 
due process right to a new Board hearing.  

However, the veteran has, in good faith, responded to the 
Board's November 2007 notice by requesting another hearing.  
Accordingly, the Board finds that the veteran should be 
afforded the requested videoconference hearing.  As this 
hearing must be conducted with the veteran at the local RO, 
the claims must be Remanded to the RO so that the 
videoconference hearing before the Board may be scheduled.  

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for the requested 
videoconference hearing before a Veterans Law 
Judge.  The RO should notify the appellant and 
his representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or if the appellant withdraws his 
hearing request or fails to report for the 
hearing, then in accordance with appellate 
procedures the claims file should be returned 
to the Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



